RESCRIPT
CARPENTER, J.
The above case was an action of deceit and was tried before a jury January 3, 1927. The jury, after hearing the evidence, returned a verdict for the plaintiff for the sum of 1396.00. Thereupon the defendant filed a motion for a new trial, alleging as grounds therefor:
1. That said verdict was against the law.
2. That said verdict was against the evidence.
3. That said verdict was excessive. Said motion was argued before this Court on the 19th of February, 1927.
From the evidence it appeared that the defendant purchased all the stock and fixtures in a variety store located in Central Falls, in this State, and received a bill of sale dated the 16th of August, 1925.
The plaintiff testified, and there was some evidence to corroborate him, that he purchased sa.id store relying upon the representations made by the defendant as to the amount of business that was done in said store: that the defendant had stated that the store did a business averaging thirty-five dollars per day, except on Sundays, when the receipts ran as high as seventy dollars, and that the store would show a net profit to the plaintiff forty-five to fifty dollars per week.
The plaintiff entered into possession of the store and ran the same for some little time, but after a while it appeared to the plaintiff that the profits of the store had been grossly exaggerated by the defendant. - The plaintiff claimed that the representations of the defendant were entirely false, and he brought suit to recover damages because of such false representations.
The defendant admitted in part that he did make the representations that the plaintiff claimed he did, but also set up that the business has not been properly conducted by the plaintiff.
The evidence was carefully presented to the jury, and their verdict of $396.00 is substantiated by the evidence. The Court feels that substantial justice has been done and affirms the verdict of the jury.
Motion for a new trial denied.